DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakakura (9,309,938).

an adapter body 38 configured to be attached to a vehicle body of the human-powered vehicle in each of
a first orientation in which a caliper body 12 of the disc brake caliper is coupled to the vehicle body via the adapter body in a first position corresponding to a first disc brake rotor 2 having a first outer diameter R1, see figure 9, and
a second orientation in which the caliper body 12 of the disc brake caliper is coupled to the vehicle body via the adapter body in a second position corresponding to a second disc brake rotor 3 having a second outer diameter R2 different from the first outer diameter, see figure 10; and
an indicator configured to indicate a correspondence between a current orientation of the adapter body and at least one of the first disc brake rotor and the second disc brake rotor in accordance with a position of the indicator with respect to at least one of a first outer periphery of the first disc brake rotor and a second outer periphery of the second disc brake rotor, in a current attachment state where the adapter body is attached to the vehicle body, wherein
as shown in figures 9 and 10 below, the indicator which is the edge of the incline, longitudinally extends along a surface of the adapter body in a direction perpendicular to a longitudinal direction of the adapter body.





[AltContent: textbox (First indicator, longer edge of incline)][AltContent: arrow]
    PNG
    media_image1.png
    1170
    826
    media_image1.png
    Greyscale





[AltContent: arrow][AltContent: textbox (Second indicator,
shorter edge of incline)]
    PNG
    media_image2.png
    1124
    815
    media_image2.png
    Greyscale


 

Re: claim 3, Nakakura shows the adapter body includes a first surface, the surface in figure 9, configured to face in an axial direction with respect to a rotational axis A1 of the first disc brake rotor and the second disc brake rotor in the current attachment state, and the first indicator is provided on the first surface as shown in figure 9.
Re: claim 4, Nakakura shows the adapter body includes a caliper facing surface 59 configured to face toward the caliper body of the disc brake caliper in the current attachment state, and the first indicator, the longer edge of the incline, is provided on the caliper facing surface.
Re: claim 5, Nakakura shows the indicator includes a second indicator, as shown in figure 10, the shorter edge of the incline, configured to indicate the correspondence between the current orientation of the adapter body and the second outer periphery of the second disc brake rotor in a second attachment state where the adapter body is attached to the vehicle body in the second orientation.
Re: claim 7, Nakakura shows the adapter body includes 
a first surface, the surface of figure 9, configured to face in an axial direction with respect to a rotational axis A1 of the first disc brake rotor 2 and the second disc brake rotor 3 in the current attachment state, and 

the first indicator, the longer edge of the incline, is provided on the first surface, and 
the second indicator, the shorter edged of the incline, is provided on the second surface, as shown in figures 9 and 10, respectively.
Re: claim 8, Nakakura shows 
the adapter body includes a caliper facing surface 59 configured to face toward the caliper body of the disc brake caliper in the current attachment state, and 
the first indicator, the longer edge of the incline, and the second indicator, the shorter edge of the incline, are provided on the caliper facing surface.
Re: claim 9, Nakakura shows 
a first reference distance is defined between the first indicator, the longer edge of the incline, and a first reference portion of the first disc brake rotor 2b in the longitudinal direction as viewed in an axial direction with respect to the first disc brake rotor in the first attachment state where the adapter body is attached to the vehicle body in the first orientation, 
a first additional reference distance is defined between the second indicator, shorter edge of the incline, and the first reference portion of the first disc brake rotor 2b in the longitudinal direction as viewed in the axial direction in the first attachment state, and 
the first reference distance is shorter than the first additional reference distance, see figure 9.

a second reference distance is defined between the second indicator, the shorter edge of the incline in figure 10, and the second reference portion of the second disc brake rotor 3a in the longitudinal direction as viewed in the axial direction in the second attachment state where the adapter body is attached to the vehicle body in the second orientation, 
a second additional reference distance is defined between the first indicator, the longer edge of the incline in figure 9, and the second reference portion of the second disc brake rotor 3b in the longitudinal direction as viewed in the axial direction in the first attachment state, and 
the second reference distance is shorter than the second additional reference distance, see figure 10.
Re: claim 11, Nakakura shows 
the first reference portion of the first disc brake rotor 2b includes a first outer periphery of the first disc brake rotor, and 
the second reference portion of the second disc brake rotor 3b includes a second outer periphery of the second disc brake rotor.
Re: claim 13, Nakakura shows the indicator includes a projection, the longer and the shorter edges of the incline projecting from end portions 40, 42.
Re: claim 14, Nakakura shows the adapter body includes 
a first mounting through-hole 44 through which a first mounting member 60 extends to couple the adapter body to the vehicle body, and 

the second mounting through-hole is spaced apart from the first mounting through-hole in the longitudinal direction, and 
the indicator is at least partly provided between a first center of the first mounting through-hole and a second center of the second mounting through-hole in the longitudinal direction as viewed in an axial direction with respect to the first disc brake rotor and the second disc brake rotor, see figure 8.
Re: claim 15, Nakakura shows the indicator includes 
a first indicator, the longer edge of the incline, configured to indicate the correspondence between the current orientation of the adapter body and the first outer periphery of the first disc brake rotor in a first attachment state where the adapter body is attached to the vehicle body in the first orientation, and 
a second indicator, the shorter edge of the incline, configured to indicate the correspondence between the current orientation of the adapter body and the second outer periphery of the second disc brake rotor in a second attachment state where the adapter body is attached to the vehicle body in the second orientation, and 
at least one of the first indicator and the second indicator is at least partly provided between the first center of the first mounting through-hole and the second center of the second mounting through-hole in the longitudinal direction as viewed in the axial direction, see figure 8.
Re: claim 16, Nakakura shows the indicator includes 

a second indicator, the shorter edge of the incline, configured to indicate the correspondence between the current orientation of the adapter body and the second outer periphery of the second disc brake rotor in a second attachment state where the adapter body is attached to the vehicle body in the second orientation, 
a first distance is defined between the first indicator and the first center of the first mounting through-hole C12 in the longitudinal direction, 
a second distance is defined between the second indicator and the second center of the second mounting through-hole C13 in the longitudinal direction, and 
the first distance is different from the second distance, see figure 6.
Re: claim 17, Nakakura shows the adapter body includes 
a first through-hole 44 through which a first coupling member 62 extends to couple the adapter body to the caliper body, and 
a second through-hole 46 through which a second coupling member 60 extends to couple the adapter body to the caliper body, 
the second through-hole is spaced apart from the first through-hole in the longitudinal direction, and 
the indicator is at least partly provided between a first center of the first through-hole 44 and a second center of the second through-hole 46 in the longitudinal direction 
Re: claim 18, Nakakura shows the indicator includes 
a first indicator, the longer edge of the incline, configured to indicate the correspondence between the current orientation of the adapter body and the first outer periphery of the first disc brake rotor in a first attachment state where the adapter body is attached to the vehicle body in the first orientation, and 
a second indicator, the shorter edge of the incline, configured to indicate the correspondence between the current  orientation of the adapter body and the second outer periphery of the second disc brake rotor in a second attachment state where the adapter body is attached to the vehicle body in the second orientation, and 
at least one of the first indicator and the second indicator is at least partly provided between the first center of the first through-hole and the second center of the second through-hole in the longitudinal direction as viewed in the axial direction, see figure 6.
Re: claim 19, Nakakura shows the indicator includes 
a first indicator, the longer edge of the incline, configured to indicate the correspondence between the current orientation of the adapter body and the first outer periphery of the first disc brake rotor in a first attachment state where the adapter body is attached to the vehicle body in the first orientation, and 
a second indicator, the shorter edge of the incline, configured to indicate the correspondence between the current orientation of the adapter body and the second 
a first longitudinal distance is defined between the first indicator, the longer edge of the incline, and the first center of the first through-hole C11 in the longitudinal direction, 
a second longitudinal distance is defined between the second indicator, the shorter edge of the incline, and the second center of the second through-hole C14 in the longitudinal direction, and 
the first longitudinal distance is substantially equal to the second longitudinal distance, see figure 6.
Re: claim 20, Nakakura shows the adapter body includes 
a first mounting through-hole 44 through which a first mounting member 60 extends to couple the adapter body to the vehicle body, 
a second mounting through-hole 46  through which a second mounting member 62 extends to couple the adapter body to the vehicle body, the second mounting through-hole being spaced apart from the first mounting through-hole in the longitudinal direction, 
a first through-hole 50 through which a first coupling member 34 extends to couple the adapter body to the caliper body, and 
a second through-hole 52 through which a second coupling member 36 extends to couple the adapter body to the caliper body, the second through-hole being spaced apart from the first through-hole in the longitudinal direction, and 

Re: claim 21, Nakakura shows 
a first hole distance L11 is defined between a first center of the first mounting through-hole and a first center of the first through-hole in the longitudinal direction, 
a second hole distance L12 is defined between a second center of the second mounting through-hole and a second center of the second through-hole in the longitudinal direction, and 
the first hole distance is different from the second hole distance, see figure 6.
Re: claim 22, Nakakura shows 
a third hole distance L13 is defined between the first center of the first through-hole and the second center of the second through-hole in the longitudinal direction, and
the third hole distance is different from at least one of the first hole distance and the second hole distance, see figure 6.
Re: claim 6, Nakakura shows an adapter for a disc brake caliper of a human-powered vehicle, as in the present invention, comprising: 
an adapter body 38 configured to be attached to a vehicle body of the human-powered vehicle in each of 
a first orientation in which a caliper body 12 of the disc brake caliper is coupled to the vehicle body via the adapter body in a first position corresponding to a first disc brake rotor 2 having a first outer diameter R1, see figure 9, and

an indicator, the longer or shorter edge of the incline, configured to indicate a correspondence between a current orientation of the adapter body and at least one of the first disc brake rotor and the second disc brake rotor in a current attachment state where the adapter body is attached to the vehicle body, as shown in figures 9 and 10,
the indicator including
a first indicator, the longer edge of the incline, configured to indicate the correspondence between the current orientation of the adapter body and the first disc brake rotor in a first attachment state where the adapter body is attached to the vehicle body in the first orientation, and
a second indicator, the shorter edge of the incline, configured to indicate the correspondence between the current orientation of the adapter body and the second disc brake rotor in a second attachment state where the adapter body is attached to the vehicle body in the second orientation,
a first distance being defined between the first indicator and a first center of a first mounting through-hole C12 in a longitudinal direction of the adapter body,
a second distance being defined between the second indicator and a second center of a second mounting through-hole C13 in a longitudinal direction of the adapter body,  
the first distance being different from the second distance,

a first surface, the surface of figure 9, configured to face in an axial direction with respect to a rotational axis of the first disc brake rotor and the second disc brake rotor in the current attachment state, and
a second surface, the surface of figure 10, configured to face in the axial direction with respect to the rotational axis in the current attachment state, and 
at least one of
the first indicator is provided on the first surface, and 
the second indicator is provided on the second surface, wherein
the first indicator longitudinally extends along a surface of the adapter body in a direction perpendicular to the longitudinal direct of the adapter body, see figures 9 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakakura (9,309,938) in view of Lahti et al. (5,133,265).
Re: claim 12, Nakakura’s adapter, as rejected above, lacks a color for the indicator.  Lahti is cited to teach the concept of providing a color for the ridges 107 and .

Allowable Subject Matter
Claim 23 is allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed on 12/18/2020 have been fully considered.
Applicant argues that Nakakura does not show the indicator longitudinally extends along a surface of the adapter body in a direction perpendicular to the longitudinal direction of the adapter body.  As shown in figures 9 and 10 above, the first and second indicators longitudinally extends along a surface of the adapter body in a direction perpendicular to the longitudinal direction of the adapter body.  The rejection has been slightly modified to meet the amendments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/Xuan Lan Nguyen/                                                                                      Primary Examiner, Art Unit 3657